Citation Nr: 1760196	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel



REMAND

The Veteran served on active duty from April 1969 through April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge in a June 2017 videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran claims that his current knee disability is etiologically related to his active duty service.  Specifically, he asserts that he was in a motorcycle accident in 1969 and he injured his knees.  In September 2013, the Veteran submitted a buddy statement in which a friend reported seeing the Veteran's injured knees and driving him to the hospital in 1969 following the motorcycle accident.  The Board notes that the Veteran was never afforded a VA examination as to this issue; however, the Board finds that the evidence of record meets the low threshold outlined by McLendon v. Nicholson and such examination is warranted.

Additionally, it is unclear whether the 1969 hospital records from Winchester Medical Center are available.  During his June 2017 Board hearing, the Veteran testified that he attempted to obtain the records, but were told they were unavailable.  However, in statements dated March 2017 and June 2017, the Veteran requested assistance in obtaining the 1969 hospital records from Winchester Medical Center.  As these early records are pertinent to the Veteran's claim for entitlement to service connection for a bilateral knee disability, the RO should attempt to obtain them.


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an Authorization to Disclose Information to the Department of Veterans Affairs (VA) in order to obtain hospitalization records from Winchester Medical Center in 1969, and any other private medical records the Veteran may need assistance obtaining.

2. Obtain and associate with the claims file any relevant VA treatment records from the Gainesville VAMC and all associated outpatient clinics from January 2011 to the present.

3. Only after the above-listed documents have been obtained, to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed bilateral knee disability.  The examiner is asked to provide an opinion regarding if it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral knee disability is related to his military service.

All opinions are to be accompanied by a detailed rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




